Citation Nr: 0843949	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  04-11 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision in which 
the RO recharacterized the veteran's service-connected 
anxiety disorder as PTSD, and increased the rating from 30 
percent to 50 percent, effective February 22, 2002 (the date 
of the claim for increase).  The veteran filed a notice of 
disagreement (NOD) in January 2003, the RO issued a statement 
of the case (SOC) in February 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2004.

In a September 2006 decision, the Board denied a rating in 
excess of 50 percent for PTSD.  The veteran appealed the 
September 2006 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2007, the 
Court granted the parties' joint motion for remand, vacating 
the Board's September 2006 decision, and remanding the claim 
to the Board for further proceedings consistent with the 
joint motion.  

In a June 2007 decision, the Board again denied a rating in 
excess of 50 percent for PTSD.  The veteran appealed this 
decision to the Court.  In August 2008, the Court granted the 
parties' joint motion for remand, vacating the Board's June 
2007 decision, and remanding the claim to the Board for 
further proceedings consistent with the joint motion.  

In response to September 2008 correspondence from the Board, 
in December 2008, the veteran's attorney submitted additional 
medical evidence directly to the Board, with a waiver of 
initial RO consideration of the evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 
38 C.F.R. § 20.1304 (2008).  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.  

As a final preliminary matter, the Board notes that, in a 
statement received in March 2007, the veteran's former 
representative indicated that, in March 2004, the veteran 
filed a claim for service connection for epididymitis, 
however, he had not received a decision on this issue, and 
requested that he be advised of the status of this claim for 
service connection.  There is no March 2004 claim for service 
connection for epididymitis in the record currently before 
the Board; however, the March 2007 correspondence raises a 
claim for service connection for epididymitis.  The Board 
notes that a September 1970 rating decision denied service 
connection for epididymitis, left.  Accordingly, as it does 
not appear that the RO has adjudicated the March 2007 request 
to reopen a claim for service connection for epididymitis, 
this matter is not properly before the Board; hence, it is 
referred to the RO for appropriate action.  

REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

As an initial matter, the Board notes that there appear to be 
outstanding pertinent rating decisions, issued by the RO, 
which have not been associated with the claims file.  The 
most recent rating decision currently associated with the 
claims file is a September 2004 rating decision, in which the 
RO denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  During VA treatment in October 2008, 
the veteran reported that he recently learned that he would 
be receiving 100 percent for his service-connected PTSD.  
During VA treatment in November 2008, he reported that "100 
percent came through and life just became manageable."  
Review of the Veterans Appeals Claims Locator System (VACOLS) 
reflects that a claim for an increased rating for PTSD was 
allowed in the field in October 2008, and that, in December 
2008, the veteran filed a NOD indicating that he was seeking 
an effective date earlier than August 24, 2007 for a TDIU.  
However, no rating decisions granting a rating in excess of 
50 percent for PTSD, or a TDIU, are currently of record.  On 
remand, the RO should associate any outstanding rating 
decisions, in their entirety, as well as any correspondence 
from the veteran, including NODs, regarding those decisions, 
with the claims file.  Significantly, the Board notes that, 
in the event that a 100 percent schedular rating has been 
awarded for PTSD, effective February 22, 2002, the claim for 
a rating in excess of 50 percent currently on appeal would be 
rendered moot.  However, if a schedular rating of less than 
100 percent was granted, effective February 22, 2002, or if a 
100 percent rating was granted at any date after February 22, 
2002, the appeal would remain viable.  See A.B. v. Brown, 6 
Vet. App. 35, 38 (1993).  

In addition, review of the claims file reveals that there may 
be pertinent Federal records outstanding.  In this regard, 
the Board notes that, during VA treatment in September 2002, 
the veteran reported that Social Security Disability 
Insurance (SSDI) was after him for making too much money 
while on disability.  In correspondence received in December 
2008, the veteran's attorney specifically pointed out that 
the September 2002 record of treatment indicated that the 
veteran was in receipt of Social Security benefits, however, 
no records regarding claims for disability benefits with the 
Social Security Administration (SSA) have been associated 
with the claims file.  She requested that the claim be 
remanded in order to obtain these records.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the RO should obtain and associate with the 
claims file a copy of any SSA decision regarding a claim for 
disability benefits pertinent to the claim on appeal, as well 
as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities. 

The RO should also obtain and associate with the claims file 
all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the 
Boston VA Medical Center (VAMC) dated from November 2001 to 
February 2004 and from May to November 2008.  The Board notes 
that the veteran's problem list and medications from this 
facility, printed in November 2008, reflect problems recorded 
and medications started between February 2004 and May 2008, 
indicating that records of VA treatment during this period 
are also available.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain any outstanding records of pertinent treatment 
from the Boston VAMC, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

In addition to the foregoing, the Board further finds that 
additional notification action, consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), is needed.  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  [The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession].  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that a January 2003 VCAA notice letter 
advised the veteran of what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA, and the need for the veteran to 
advise VA of any further evidence relevant to the claim.  
Despite the foregoing, the veteran has not been furnished a 
letter providing notice of the evidence needed to support his 
claim for a rating in excess of 50 percent for PTSD.  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, advise the 
veteran of the evidence necessary to support the claim for an 
increased rating for PTSD, and give him another opportunity 
to present information and/or evidence pertinent to this 
claim.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the veteran meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates-as appropriate.  The RO should also ensure 
that its letter to the veteran meets the notice requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court held that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include further examination of the veteran, 
if appropriate) prior to adjudicating the claim on appeal.  
The RO's adjudication of the claim on appeal should include 
consideration of whether "staged rating" (assignment of 
different ratings for different periods of time, based on the 
facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007), is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  RO should associate any outstanding 
rating decisions, in their entirety, as 
well as any correspondence from the 
veteran, including NODs, regarding those 
decisions, with the claims file.  If the 
veteran has not been awarded a 100 
percent schedular rating for PTSD, 
effective February 22, 2002, the RO 
should undertake the development outlined 
below.     

2.  The RO should obtain from the Boston 
VAMC all records of evaluation and/or 
treatment of the veteran's PTSD, from 
February 2004 to May 2008, and since 
November 2008.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should obtain from the SSA a 
copy of any decision regarding the 
veteran's claim for disability benefits 
pertinent to the claim on appeal, as well 
as copies of all medical records 
underlying those determinations.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

4.  The RO should furnish to the veteran 
and his attorney a VCAA-compliant letter 
requesting that the veteran provide 
information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent the claim 
on appeal.  

The RO's letter should explain how to 
establish entitlement to a rating in 
excess of 50 percent for PTSD, as well as 
explain the evidence that will be 
obtained by VA and the type of evidence 
that is the veteran's ultimate 
responsibility to submit.    

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).  The RO should ensure that its 
notice meets the requirements of 
Dingess/Hartman (cited above)-
particularly as regards assignment of 
disability ratings and effective dates, 
as appropriate, and should also ensure 
that its letter meets the requirements of 
Vazquez-Flores (cited to above).   

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include further examination of the 
veteran, if appropriate), the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim should include consideration of 
whether "staged rating" pursuant to 
Hart (cited to above), is warranted

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

